Exhibit For Immediate Release Contact: Mr. Kelly A. Walters President and CEO Jerry Daly, Carol McCune kwalters@supertelinc.com Daly Gray (Media Contact) Ms. Connie Scarpello 703.435.6293 Sr. Vice President & CFO jerry@dalygray.com cscarpello@supertelinc.com 402.371.2520 Supertel Hospitality Reports 2009 Fourth Quarter, Full-Year Results NORFOLK, Neb., March 31, 2010 – Supertel Hospitality, Inc. (NASDAQ: SPPR), a real estate investment trust (REIT) which owns 114 hotels in 23 states, today announced its results for the fourth quarter and year ended December 31, 2009. Revenues from continuing operations for the 2009 fourth quarter decreased 10.5 percent to $19.6 million, compared to the year-ago period, and decreased 10.4 percent to $89.0 million for the full year.Net loss attributable to common shareholders was $(25.7) million, or $(1.17) per diluted share, for the 2009 fourth quarter, compared to net earnings available to common shareholders of $3.0 million, or $0.14 per diluted share, in the 2008 same quarter.For the full year 2009, net loss attributable to common shareholders was $(28.9) million, compared with net earnings available to common shareholders of $5.5 million in 2008. The 2009 fourth quarter loss included an aggregate $23.3 million non-cash impairment charge, compared to $0.3 million of impairment charges recorded in the 2008 like period.Of this, $12.4 million was charged against hotels in discontinued operations, and $10.9 million was booked against hotels held for use.For the full year 2009, impairment charges against discontinued properties totaled $13.2 million.Total impairment charges for the year were $24.1 million. Funds from operations (FFO) were $(23.5) million, or $(1.07) per diluted share, for the 2009 fourth quarter, compared to $1.2 million, or $0.06 per diluted share, in the same 2008 period.Adjusted FFO for the 2009 fourth quarter (excluding the effects of impairment charges) were $(0.2) million, or $(0.01) per diluted share, compared to $1.5 million or $0.07 per diluted share for the same 2008 period.FFO for the full year 2009 was $(16.9) million or $(0.78) per diluted share, compared to $14.9 million, or $0.70 per diluted share, for the full year 2008.Adjusted FFO for the full year 2009 (excluding the effects of impairment charges) were $7.3 million, or $0.34 per diluted share, compared to $15.1 million or $0.71 per diluted share for the full year 2008. Earnings before interest, taxes, depreciation and amortization, noncontrolling interest and preferred stock dividends (Adjusted EBITDA) decreased to $(19.0) million for the 2009 fourth quarter and was $(1.9) million for the full year 2009 Fourth Quarter and Full Year Highlights · Sold two hotels in the 2009 fourth quarter.Divested eight properties for the full year for net proceeds of $17.2 million. · Classified 18 properties as held for sale in the 2009 fourth quarter, for a total of 19 properties held for sale as of December · Refinanced a $9.0 million mortgage loan and extended the term of a second $9.0 million loan. · Reduced total liabilities to $199.9 million at the end of fiscal 2009 from $216.5 million at the end of fiscal 2008. · Reorganized the senior management team, appointed a new chairman, and expanded an existing executive position to include COO duties. “During the past year, the new management team reviewed all aspects of the company and its growth strategies,” said Kelly A. Walters, Supertel president and CEO.“A key part of that process was finalized in the fourth quarter when we completed a comprehensive review of our hotel portfolio.We have updated our strategy to not only reflect today’s changed economic conditions but also how we will evaluate our hotels and their value based on new and more stringent criteria.The review of each property now includes debt service capability, hold period, estimated return on investment, and local market conditions. “Implementing this updated strategy has created impairment issues and short-term losses, but we believe it will result in a stronger, more resilient real estate portfolio that will be less susceptible to the value swings that occur in the hotel industry,” he said. Fourth Quarter Results The company had a net loss of $(25.4) million for the 2009 fourth quarter, compared to net earnings of $3.6 million for the same 2008 period.The 2009 fourth quarter loss includes a $23.3 million non-cash impairment charge.Additionally, the 2008 fourth quarter resulted in net income due to a $5.6 million gain being recognized on the sale of two hotels in the fourth quarter, partially offset by a loss from continuing operations of $(0.7) million and a $(1.3) million loss from discontinued operations.All income and expenses related to sold hotels are classified as discontinued operations. After recognition of non-controlling interest and dividends for preferred stock shareholders, the net loss attributable to common shareholders was $(25.7) million, or $(1.17) per diluted share, for the 2009 fourth quarter, compared with net earnings available to common shareholders of $3.0 million, or $0.14 per diluted share, for the like 2008 period. Fourth quarter 2009 revenues from continuing operations decreased $2.3 million, or 10.5 percent, primarily due to the economic downturn.The company’s 59 continuing operations economy hotels reported a 12.2 percent decrease in revenue per available room (RevPAR) to $24.34 in the 2009 fourth quarter, caused by a 9.8 percent drop in occupancy to 51.6 percent and a 2.7 percent decrease in average daily rate (ADR) to $47.12.The company’s eight continuing operations extended-stay hotels reported a 6.5 percent increase in RevPAR to $15.62, as a result of an 11.4 percent increase in occupancy to 63.5 percent, offset by a 4.4 percent decline in ADR to $24.60. Fourth quarter RevPAR for the company’s 29 continuing operations midscale without food and beverage hotels decreased 11.6 percent to $32.73, the result of a 7.6 percent drop in occupancy to 49.6 percent, and a 4.2 percent decrease in ADR to The portfolio of 96 hotels in continuing operations in the 2009 fourth quarter, compared with the same period a year earlier, reported a 5.9 percent decline in occupancy, and a 4.8 percent decrease in ADR, for a 10.5 percent decline in RevPAR, compared to an 11.7 percent RevPAR decline for the industry, as reported by Smith Travel Research. “It remains a very difficult operating environment,” Walters said.“We believe the past two years have been the most challenging from an operations standpoint since the Great Depression.As the year progressed, the rate of decline slowed, a trend that continues into the 2010 first quarter.” Hotel and property operations expenses from continuing operations for the 2009 fourth quarter declined $0.5 million, or 3.1 percent.The decrease primarily results from cost-saving measures implemented to compensate for lower occupancy. Interest expense from continuing operations remained essentially unchanged at $2.6 million for the quarter.Depreciation and amortization expense from continuing operations remained flat at $3.1 million. Property operating income (POI) is calculated as revenue from room rentals and other hotel services less hotel and property operations expenses.For the 2009 fourth quarter, POI from continuing operations decreased $1.8 million, or 32.9 percent, compared to the year-ago period.This decrease resulted from the decline in revenue, slightly offset by reduced expenses. General and administration expense from continuing operations for the 2009 fourth quarter dropped $0.1 million, or 9.5 percent, compared to the year-ago period.The decrease is related primarily to reduction in professional fees, partially offset by an increase in payroll expense due to severance pay. Disposition Program During 2009, the company sold eight hotels for approximately $17.2 million, resulting in a gain on sale of approximately $2.5 million, which was used to strengthen the balance sheet by reducing debt.The properties sold are: ØSuper 8 Charles City, IA 43 rooms ØHoliday Inn Express Gettysburg, PA 51 rooms ØMasters Inn Kissimmee, FL 116 rooms ØComfort Inn Ellsworth, ME 63 rooms ØSuper 8 Anamosa, IA 35 rooms ØComfort Inn Dahlgren, VA 59 rooms ØMasters Inn Orlando, FL 120 rooms ØMasters Inn Kissimmee, FL 187 rooms “The sale of these assets and the 18 properties we have currently classified as held for sale will strategically strengthen our portfolio,” Walters said.“A key component of our new strategy is to reduce our weighting in the economy sector.This segment has relatively low barriers to new competition and has small owner/operators whose cost structure often is substantially lower than the large owner/operator cost structure. “Economy hotels will remain an important part of our portfolio,” he noted.“However, over time, we intend to balance our portfolio with more properties in the midscale without food and beverage segment, which historically has been less volatile for us, with more moderate declines in the down-part of the economic cycle and greater upside potential during the up-portion of the economic cycle.” Balance Sheet The company continued to improve its balance sheet in 2009 through dispositions, debt repayment, debt extensions and refinancings.In the second quarter, the company refinanced a $9.0 million, 8.4 percent loan scheduled to mature in November 2009.The loan was refinanced using a $10 million, 5.5 percent facility due in May 2012.A second $9.0 million loan was extended and currently is due in August 2010.“We are negotiating with the lender and with other credit sources to refinance this loan, which is our principal debt maturing in 2010.Sales of hotels in 2010 are also expected to reduce the amount of the loan we ultimately refinance,” Walters said. The company as of December 31, 2009 has $164.5 million in outstanding debt on hotels in continuing operations with an average term of 4.8 years and weighted average annual interest rate of 5.98 percent. Dividends The company did not declare a common stock dividend for the 2009 fourth quarter or full year.The company will monitor requirements to maintain its REIT status and will regularly evaluate the dividend policy. Outlook “The economy is showing signs of stabilizing, and the rate of decline in RevPAR appears to be slowing,” Walters said.“The pace of declining occupancy is decelerating but getting traction in room rates remains a challenge.We continue to work closely with our management companies to enhance revenues while stringently controlling costs.We not only are looking at today, but at how we can continue to hold costs without sacrificing the guest experience when the economy begins to gain momentum.Our foremost priorities in 2010 are preserving and generating capital sufficient to fund our liquidity needs. “We are finalizing our strategic plan and intend to provide greater detail in the near future,” he noted.“Our senior management team is in harmony with a more clarified vision of the future, and we are taking the appropriate steps to optimize our opportunities as the economy rebounds.” About Supertel Hospitality, Inc. As of March 31, 2010, Supertel Hospitality, Inc. (NASDAQ: SPPR) owns 114 hotels comprised of 9,929 rooms in 23 states. The company’s hotel portfolio includes Super 8, Comfort Inn/Comfort Suites, Hampton Inn, Holiday Inn Express, Supertel Inn, Days Inn, Ramada Limited, Guest House Inn, Sleep Inn, Savannah Suites, Masters Inn, Key West Inns and Baymont Inn.This diversity enables the company to participate in the best practices of each of these respected hospitality partners.The company specializes in limited service hotels, which do not normally offer food and beverage service. For more information or to make a hotel reservation, visit www.supertelinc.com. Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement. These risks are discussed in the Company’s filings with the Securities and Exchange Commission. SELECTED FINANCIAL DATA: The following table sets forth the Company’s balance sheet for the years ended December 31, 2009 and 2008.The Company owned 115 and 123 hotels, respectively. (in thousands, except share and per share data). As of December 31, December 31, 2009 2008 ASSETS Investments in hotel properties $ 319,770 $ 330,271 Less accumulated depreciation 86,069 77,028 233,701 253,243 Cash and cash equivalents 428 712 Accounts receivable, net of allowance for doubtful accounts of $95 and $107 2,043 2,401 Prepaid expenses and other assets 4,779 2,903 Deferred financing costs, net 1,414 1,580 Investment in hotel properties held for sale 32,030 60,638 $ 274,395 $ 321,477 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Accounts payable, accrued expenses and other liabilities $ 10,340 $ 13,697 Debt related to hotel properties held for sale 24,975 37,022 Long-term debt 164,538 165,784 199,853 216,503 Redeemable noncontrolling interest in consolidated partnership, at redemption value 511 1,778 Redeemable preferred stock Series B, 800,000 shares authorized; $.01 par value, 332,500 shares outstanding, liquidation preference of $8,312 7,662 7,662 SHAREHOLDERS' EQUITY Preferred stock, 40,000,000 shares authorized; Series A, 2,500,000 shares authorized, $.01 par value, 803,270 shares outstanding, liquidation preference of $8,033 8 8 Common stock, $.01 par value, 100,000,000 shares authorized; 22,002,322 and 20,924,677 shares outstanding 220 209 Additional paid-in capital 120,153 112,804 Distributions in excess of retained earnings (54,420 ) (25,551 ) Total shareholder equity 65,961 87,470 Noncontrolling interest in consolidated partnership, redemption value $237 and $2,101 408 8,064 Total Equity 66,369 95,534 $ 274,395 $ 321,477 The following table sets forth the Company’s results of operations for the three and twelve months ended December 31, 2009 and 2008, respectively. (in thousands, except per share data) Three months Twelve months ended December 31, ended December 31, Unaudited Unaudited 2009 2008 2009 2008 REVENUES Room rentals and other hotel services $ 19,622 $ 21,933 $ 88,970 $ 99,256 EXPENSES Hotel and property operations 15,963 16,479 67,360 71,132 Depreciation and amortization 3,105 3,115 12,457 12,067 General and administrative 675 746 3,813 3,696 19,743 20,340 83,630 86,895 EARNINGS BEFORE NET GAINS (LOSSES) ON DISPOSITIONS OF ASSETS, OTHER INCOME, INTEREST EXPENSE, IMPAIRMENT LOSSES, NONCONTROLLING INTEREST AND INCOME TAX BENEFIT (121 ) 1,593 5,340 12,361 Net gains (losses) on dispositions of assets (67 ) - (146 ) 1 Other income 34 38 134 129 Interest expense (2,620 ) (2,684 ) (10,414 ) (10,738 ) Impairment losses (10,872 ) - (10,872 ) - EARNINGS (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND NONCONTROLLING INTEREST (13,646 ) (1,053 ) (15,958 ) 1,753 Income tax benefit 12 373 1,047 507 EARNINGS (LOSS) FROM CONTINUING OPERATIONS (13,634 ) (680 ) (14,911 ) 2,260 Earnings (loss) from discontinued operations (11,800 ) 4,265 (12,614 ) 4,999 NET EARNINGS (LOSS) (25,434 ) 3,585 (27,525 ) 7,259 Noncontrolling interest income (expense) 150 (247 ) 130 (603 ) NET INCOME (LOSS) ATTRIBUTABLE TO CONTROLLING INTERESTS (25,284 ) 3,338 (27,395 ) 6,656 Preferred stock dividends (368 ) (369 ) (1,474 ) (1,160 ) NET EARNINGS (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS $ (25,652 ) $ 2,969 $ (28,869 ) $ 5,496 NET EARNINGS (LOSS) PER COMMON SHARE - BASIC AND DILUTED EPS from continuing operations $ (0.63 ) $ (0.05 ) $ (0.75 ) $ 0.04 EPS from discontinued operations $ (0.54 ) $ 0.19 $ (0.58 ) $ 0.22 EPS basic and diluted $ (1.17 ) $ 0.14 $ (1.33 ) $ 0.26 AMOUNTS ATTRIBUTABLE TO COMMON SHAREHOLDERS Income from continuing operations, net of tax $ (13,932 ) $ (1,036 ) $ (16,386 ) $ 826 Discontinued operations, net of tax (11,720 ) 4,005 (12,483 ) 4,670 Net earnings (loss) $ (25,652 ) $ 2,969 $ (28,869 ) $ 5,496 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES In thousands, except per share data: Three months Twelve months ended December 31, ended December 31, unaudited unaudited 2009 2008 2009 2008 Weighted average number of shares outstanding for EPS basic 21,956 20,924 21,647 20,840 diluted 21,956 20,924 21,647 20,840 Weighted average number of shares outstanding for FFO per share basic 21,956 20,924 21,647 20,840 diluted 21,956 20,924 21,647 22,346 Reconciliation of Weighted average number of shares for EPS diluted to FFO per share diluted: EPS diluted shares 21,956 20,924 21,647 20,840 Common stock issuable upon exercise or conversion of: Series A Preferred Stock - - - 1,506 FFO per share diluted shares 21,956 20,924 21,647 22,346 Reconciliation of net earnings (loss) to FFO-Unaudited Net earnings (loss) available to common shareholders $ (25,652 ) $ 2,969 $ (28,869 ) $ 5,496 Depreciation and amortization, including disc ops 3,370 3,837 14,241 14,982 Net (gains) losses on disposition of assets (1,217 ) (5,583 ) (2,264 ) (5,581 ) FFO $ (23,499 ) $ 1,223 $ (16,892 ) $ 14,897 Impairment 23,305 250 24,148 250 Adjusted FFO (without impairment expense) $ (194 ) $ 1,473 $ 7,256 $ 15,147 FFO per share - basic $ (1.07 ) $ 0.06 $ (0.78 ) $ 0.71 Adjusted FFO per share (without impairment expense) - basic $ (0.01 ) $ 0.07 $ 0.34 $ 0.73 FFO per share - diluted $ (1.07 ) $ 0.06 $ (0.78 ) $ 0.70 Adjusted FFO per share (without impairment expense) - diluted $ (0.01 ) $ 0.07 $ 0.34 $ 0.71 FFO is a non-GAAP financial measure.We consider FFO to be a market accepted measure of an equity REIT's operating performance, which is necessary, along with net earnings (loss), for an understanding of our operating results.FFO, as defined under the National Association of Real Estate Investment Trusts (NAREIT) standards, consists of net income computed in accordance with GAAP, excluding gains (or losses) from sales of real estate assets, plus depreciation and amortization of real estate assets. We believe our method of calculating FFO complies with the NAREIT definition.FFO does not represent amounts available for management’s discretionary use because of needed capital replacement or expansion, debt service obligations, or other commitments and uncertainties.FFO should not be considered as an alternative to net income (loss) (computed in accordance with GAAP) as an indicator of our liquidity, nor is it indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions.All REITs do not calculate FFO in the same manner; therefore, our calculation may not be the same as the calculation of FFO for similar REITs. We use FFO as a performance measure to facilitate a periodic evaluation of our operating results relative to those of our peers, who, like us, are typically members of NAREIT.We consider FFO a useful additional measure of performance for an equity REIT because it facilitates an understanding of the operating performance of our properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time.Since real estate values have historically risen or fallen with market conditions, we believe that FFO provides a meaningful indication of our performance. We view the impairment charges as a nonrecurring expense, and we have excluded the impairment charges in calculating Adjusted FFO. Three months Twelve months ended December 31, ended December 31, 2009 2008 2009 2008 (Unaudited) (Unaudited) RECONCILIATION OF NET EARNINGS (LOSS) TO ADJUSTED EBITDA Net earnings (loss) available to common shareholders $ (25,652 ) $ 2,969 $ (28,869 ) $ 5,496 Interest expense, including disc ops 3,232 3,376 13,015 13,848 Income tax benefit, including disc ops (141 ) (117 ) (1,647 ) (305 ) Depreciation and amortization, including disc ops 3,370 3,837 14,241 14,982 EBITDA (19,191 ) 10,065 (3,260 ) 34,021 Noncontrolling interest (150 ) 247 (130 ) 603 Preferred stock dividend 368 369 1,474 1,160 Adjusted EBITDA $ (18,973 ) $ 10,681 $ (1,916 ) $ 35,784 Adjusted EBITDA is a financial measure that is not calculated in accordance with accounting principles generally accepted in the United States of America (“GAAP”). We calculate Adjusted EBITDA by adding back to net earnings (loss) available to common shareholders certain non-operating expenses and non-cash charges which are based on historical cost accounting and we believe may be of limited significance in evaluating current performance. We believe these adjustments can help eliminate the accounting effects of depreciation and amortization and financing decisions and facilitate comparisons of core operating profitability between periods, even though Adjusted EBITDA also does not represent an amount that accrues directly to common shareholders. In calculating Adjusted EBITDA, we also add back preferred stock dividends and noncontrolling interests, which are cash charges. Adjusted EBITDA doesn’t represent cash generated from operating activities determined by GAAP and should not be considered as an alternative to net income, cash flow from operations or any other operating performance measure prescribed by GAAP.
